Citation Nr: 1309428	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  05-36 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hepatitis (also claimed as 'yellow jaundice').

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for multiple sclerosis, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2005 the Veteran submitted a request for a hearing before a Decision Review Officer.  He withdrew this request in August 2005.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2012).

The case was brought before the Board in December 2008, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include providing him notice on substantiating his claim and affording him VA examinations.  The Veteran was notified in January 2009 why his claims were previously denied and what was considered new and material evidence.  The Veteran was afforded a VA examination in March 2009 for his hepatitis and multiple sclerosis claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  A January 1991 rating decision denied the Veteran's claim of service connection for hepatitis as there was no evidence establishing the Veteran currently had residuals of hepatitis.  The Veteran did not perfect an appeal of this decision.

2.  Evidence received since the January 1991 rating decision is cumulative of the evidence of record at the time of the January 1991 RO denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for hepatitis nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  An August 1999 rating decision denied the Veteran's claim of service connection for multiple sclerosis as the evidence of record indicated that the disability was not related to service.  The Veteran did not perfect an appeal of this decision.

4.  Evidence received since the RO's August 1999 rating decision which is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim for service connection for multiple sclerosis.

5.  The Veteran's current multiple sclerosis is shown by the competent evidence of record to be etiologically related to active service.


CONCLUSION OF LAW

1.  The January 1991 RO decision which denied the Veteran's claim of service connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for hepatitis and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).

3.  The August 1999 RO rating decision which denied the Veteran's claim for service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2002); 38 C.F.R. § 20.1103 (2012).  

4.  Evidence received since the RO's August 1999 rating decision is new and material and the Veteran's claim for service connection for multiple sclerosis is reopened.  38 U.S.C.A. § 5108 (West 2002 & supp. 2012); 38 C.F.R. § 3.156(a) (2012).  

5.  Multiple sclerosis was incurred in military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for multiple sclerosis, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements for the Veteran's hepatitis claim were met in this case by a letter sent to him in January 2009.  This letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The January 2009 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the January 2009 letter.  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the January 1991 rating decision, the Board finds that providing him with adequate notice in the January 2009 letter followed by a readjudication of the claim in the July 2009 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran was contacted in December 2006 to determine if there were any additional private treatment records that should be obtained, to include from The Cleveland Clinic.  The Veteran responded in September 2007 that he had no additional evidence to submit.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in March 2009 for his hepatitis claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed conclusion for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


New and Material Evidence

The Veteran contends that he has hepatitis and multiple sclerosis as a result of his service.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).

Hepatitis

In January 1991, the RO denied the Veteran's claim for service connection for hepatitis.  The RO denied the claim based on the lack of evidence establishing the Veteran had any residuals from his in-service diagnosis and treatment for hepatitis.  The RO considered the Veteran's service treatment records, private treatment records, and VA treatment records in making this decision.  The Veteran was notified of this decision and did not perfect an appeal of the issue.  

Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Thus, the January 1991 decision became final.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

As discussed, the RO determined that although the Veteran was treated for hepatitis in-service from November 18, 1966 to December 29, 1996, there were no residuals following this treatment.  The RO considered the Veteran's statements, his private treatment records, and an October 1990 VA examination which found no residuals of hepatitis. 

The evidence received following the January 1991 RO denial includes private treatment records, statements from the Veteran, and a VA examination report.  As discussed below, reopening is not warranted based on this evidence.

The private treatment records do not show that the Veteran currently has hepatitis or that he has any residuals from his hepatitis diagnosis in service.  The March 2009 VA examiner examined the Veteran and performed blood tests and found that the Veteran had no current evidence of hepatitis or other liver disease.  While this evidence was not of record at the time of the January 1991 rating decision, it is not material because it still does not suggest or show the Veteran suffers from residuals of hepatitis from service.  Rather, this evidence does not show any current diagnosis.  As such, this evidence, by itself or when considered with previous evidence of record, does not relates to an unestablished fact necessary to substantiate the claim; that is, that there are residuals from his in-service diagnosis and treatment for hepatitis.  The additional evidence shows the converse.

Further, at the time of the prior final denial, the Veteran presented contentions that he had residuals of hepatitis to include gastrointestinal symptoms.  He also reported having been exposed to Agent Orange.  His current contentions are duplicative and cumulative of those of record at the time of the prior final denial.  

The Board finds that new and material evidence has not been received to reopen the claim of service connection for hepatitis.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen a claim of entitlement to service connection for hepatitis.  See 38 C.F.R. § 3.156(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Multiple Sclerosis

In August 1999, the RO denied the Veteran's claim for service connection for multiple sclerosis.  The RO denied the claim based on the lack of evidence linking the disability to service.  The RO considered the Veteran's service treatment records, private treatment records, and VA treatment records in making this decision.  The Veteran was notified of this decision and did not perfect an appeal of the issue.  Also, additional evidence was not received within one year of that decision.  Thus, the August 1999 decision became final.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

The evidence received since the August 1999 rating decision includes private treatment records, employment health records, and statements by the Veteran.  Significantly, a March 2009 VA examiner found that it was at least as likely as not that the Veteran's multiple sclerosis was related to service and manifested to a compensable degree within 7 years of separation.  

The Board concludes the employment health records and March 2009 VA examiner's opinion are new and material evidence to reopen the claim.  They were not previously of record at the time of the August 1999 rating decision.  They are not cumulative of prior records because they provide information pertaining to the etiology of the Veteran's multiple sclerosis.  This evidence is presumed credible, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

Turning to the merits of the claim, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In addition, multiple sclerosis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within seven years of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Board notes that 38 C.F.R. § 3.3073(b) provides that with chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and the Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012).

The Veteran contends that he has multiple sclerosis which began in active service.  For the reasons that follow, the Board finds that service connection is warranted.

While the Veteran's service treatment records appear to be silent for diagnoses or treatment for multiple sclerosis, the VA obtained numerous employee health treatment records for the Veteran, beginning in April 1967, two months after separation from service.  The Veteran was noted to have multiple hand injuries, mainly lacerations, beginning in April 1967.

In December 1989 private treatment record the Veteran had an abnormal brain study suggesting demyelinating vascular or compressive lesions.  In an October 1990 VA examination report the Veteran was diagnosed with demyelinating disease, probably multiple sclerosis.  See also December 1990 private treatment record.  In a May 1997 private treatment record the Veteran's past medical history included multiple sclerosis, multiple falls, and contusions.  In a June 1999 private treatment record the Veteran's physician referenced treating him for 10 years for multiple sclerosis.  In a December 2003 private treatment record the Veteran reported a history of multiple sclerosis for the previous 15 to 20 years.

The Veteran's coworkers provided statements in October 2005 that they had witnessed him fall on many occasions from as early as 1985.

At his March 2009 VA examination the Veteran stated that following separation from service he had paresthesias of his fingertips, several episodes of transient R visual field cut, occasional dizziness, and episodes of impaired fine motor coordination.  The Veteran reported current symptoms including paresthesias of the hands, problems with fine motor coordination, spasticity of the legs, ataxia, and spastic bladder with incontinence.

The examiner noted the Veteran was seen for an unusual number of hand injuries beginning directly after he separated from service.  The examiner reviewed the claims file and examined the Veteran.  He was diagnosed with multiple sclerosis which was at least as likely as not related to service.  The examiner's rationale was based on the Veteran's history of fine motor incoordination, paresthesias, and episodes of visual field cut following separation from service.  He also found it entirely credible that the Veteran's symptoms were manifest for years prior to when he was diagnosed with multiple sclerosis.  

At the very least, the Board finds the evidence is in relative equipoise.  While there is not a diagnosis of multiple sclerosis in service or within 7 years of service, the March 2009 VA examiner found that it was at least as likely as not that his multiple sclerosis was related to service and manifested within 7 years of separation.  

The Board will resolve all reasonable doubt in favor of the Veteran and the claim of entitlement to service connection for multiple sclerosis is granted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012).



ORDER

The application to reopen the claim of service connection for hepatitis is denied.

Entitlement to service connection for multiple sclerosis is granted.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


